Citation Nr: 0740477	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for fibrocystic 
disease, right breast.

2.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis.

3.  Entitlement to an initial compensable disability 
evaluation for tendonitis, right wrist.

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, stress fracture, left heel.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, granted service 
connection for tendonitis, right wrist and for ulcerative 
colitis, with disability ratings of 0 percent and 10 percent, 
respectively.  Both ratings were effective from September 1, 
2000.  This decision also denied service connection for 
sinusitis and fibrocystic disease, right breast.

In a March 2002 rating decision, the RO granted service 
connection for residuals, stress fracture, left heel, and 
assigned a noncompensable (0 percent) disability rating, 
effective from September 1, 2000.  Later, in a June 2005 
rating action, the RO granted service connection for 
sinusitis, and assigned a 10 percent disability rating, 
effective from September 1, 2000.  In a subsequent rating 
action of June 2007, the RO increased the disability 
evaluation for residuals, stress fracture, left heel to 10 
percent, effective from September 1, 2000.

The veteran's September 2004 VA Form 9 (Substantive Appeal) 
included the issues of entitlement to service connection for 
irritable bowel syndrome, gastroesophageal reflux disease, 
and urinary tract infections.  In a June 2005 rating action, 
the RO awarded service connection for the urinary tract 
infections, and assigned a disability evaluation of 10 
percent effective from September 1, 2001.  The RO also 
granted service connection for the gastroesophageal reflux 
disease and irritable bowel syndrome, as part of the service-
connected ulcerative colitis- explaining that they did not 
warrant separate evaluations.  A disability evaluation of 60 
percent was awarded for these combined disabilities, 
effective from September 1, 2000.  

The veteran did not express a disagreement with the 
evaluation or effective date assigned for the urinary tract 
infections.  Therefore, that issue is not on currently on 
appeal.  In a written statement dated in June 2005, the 
veteran indicated that she was satisfied with the rating 
decision concerning the ulcerative colitis.  Moreover, in a 
recent VA Form 646 dated in September 2007, the veteran's 
representative specified that the veteran continued to be 
dissatisfied with the evaluations of tendonitis in the right 
wrist and service connection for fibrocystic disease, right 
breast.  

Therefore, the only issues remaining on appeal, and discussed 
herein, are as listed on the title page.  

The issue of service connection for residuals, right breast 
excision, claimed as a scar is referred to the RO for proper 
development and adjudication.  


FINDINGS OF FACT

1.  Fibrocystic disease, right breast did not manifest during 
service; and there is no competent medical evidence of a 
current chronic disorder diagnosed as fibrocystic disease, 
right breast.

2.  Sinusitis has primarily manifested without incapacitating 
episodes or prolonged antibiotic treatment; and less than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.   

3.  Tendonitis, right wrist has primarily manifested with no 
more than slight limitation of motion, including as a result 
of pain and dysfunction.

4.  Residuals, stress fracture, left heel has primarily 
manifested with pain with prolonged standing, running, or 
walking.




CONCLUSIONS OF LAW

1.  Fibrocystic breast disease, right breast was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code 
6513 (2007).

3.  The criteria for an initial compensable disability 
evaluation for tendonitis, right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5024, 5214, 5215 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for residuals, stress fracture, left heel have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2001, March 2007, and September 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the veteran send in evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
veteran identified private treatment records which the RO 
obtained.  Despite an August 2007 formal finding of the 
unavailability of records regarding an August 2000 surgical 
procedure relevant to the claim for fibrocystic breast 
disease, the Board notes that the records in question are 
located within the veteran's service medical records, 
presently associated with her claims file.  The appellant has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  The Board is satisfied that VA 
has assisted the veteran in the development of her claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period, which is related to a current disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that she is entitled to service 
connection for fibrocystic disease, right breast.  The Board 
has considered her contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service medical records include reports from twenty-two 
general physical examinations, conducted between January 1980 
and May 2000, which are negative for findings of 
abnormalities of the breast.  On gynecological examinations 
performed in September 1987, June 1989, July 1993, June 1995, 
and July 1996, there were no findings of breast masses or 
other breast abnormalities.  The veteran has a history of 
bilateral saline breast implants in either 1987 or 1988.  

On a breast mammography screening in June 2000 an abnormality 
was detected that required further evaluation.  Upon further 
study that month, a well-defined oval shaped mass was noted 
in the outer aspect of the right breast.  The impression was 
that the mass had benign features and was mostly likely a 
lymph node.  An ultrasound performed in July 2000 showed no 
solid or cystic masses identified in the outer aspect of the 
right breast, corresponding to the [June 2000] mammographic 
abnormality.  In August 2000, a biopsy of this right breast 
mass was performed.  There was no specific nodule found in 
the right breast, and the fibroadipose tissue on top of the 
prosthesis was excised.  Following this, there was no other 
palpable nodule.  The final diagnosis from the biopsy was 
right breast mass, excision: fibrocystic changes including 
stromal fibrosis and microcysts; benign lymph node.

Post-service, there is no evidence of any medical treatment 
or clinical findings of fibrocystic breast disease.  The 
cumulative medical records are also negative for subjective 
complaints made to medical personnel by the veteran noting 
the presence of palpable breast masses or breast problems 
involving either breast.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As in this appeal, 
the veteran has not been shown to have a chronic acquired 
disorder of the breast currently manifested by a fibrocystic 
breast disease.  The service medical records do not show a 
diagnosis of fibrocystic breast disease, nor is there any 
post-service evidence of medical treatment or clinical 
diagnosis of such.  Therefore, despite the veteran's 
contention that she has this claimed disorder, as a lay 
person she is not competent to render a medical diagnosis, or 
provide medical opinions regarding causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges that the veteran maintains that she 
continues to suffer from residuals of the August 2000 right 
breast biopsy procedure.  Specifically, she avers that she 
has a scar on her right breast which is irritated mainly from 
contact with her brassiere.  This claim for entitlement to 
service connection for the residual scar has been referred to 
the RO for initial adjudication.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
gynecological disorder manifested by of fibrocystic disease, 
right breast.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

From correspondence submitted by the veteran over the course 
of this appeal, it appears that she believes she is entitled 
to compensation for her service-connected based upon the 
severity of the disorders, in large respect, as they existed 
during service from her subjective opinion.  However, the 
Board points out that VA is primarily concerned with 
providing compensation in relation to the current severity of 
disorders.  Where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999) 
[italics added for emphasis].  The veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
musculoskeletal disability, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that, when a Diagnostic Code does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, those provisions are for consideration, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Sinusitis

Diseases of the Nose and Throat
6510      Sinusitis, pansinusitis, chronic.
 
6511      Sinusitis, ethmoid, chronic.
 
6512      Sinusitis, frontal, chronic.
 
6513      Sinusitis, maxillary, chronic.
 
6514      Sinusitis, sphenoid, chronic.
 
General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
38 C.F.R. § 4.97, Diagnostic Code 6513 (2007)

The veteran contends she is entitled to a compensable rating 
for her service-connected sinusitis.  The Board has 
considered her contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service medical records show treatment for chronic sinusitis.

The veteran underwent a VA examination in December 2000, 
during which she reported recurrent nasal catarrh with a 
vasomotor rhinitis.  She denied discharge from the nose, 
medications, or prior nasal surgery.  Upon physical 
examination, a congested nasal mucosa and deviation of the 
nasal septum were visible.  The postnasal space was clear.  
The laryngeal and pharyngeal examination showed a normal 
mucosa.  There was no tenderness of the maxillary sinuses and 
no clinical evidence of active nasal sinus diseases.  The 
final diagnosis was no active pharyngeal, laryngeal or nasal 
sinus diseases.  X-ray of the nasal sinus was normal.  

Private records from BMC Lakehurst show a total of four 
episodes of diagnosed acute sinusitis in 2001, with use of 
prescribed antibiotics.  Specifically, the records show 
sinusitis in February 2001, with the use of Septra (a 
synthetic antibacterial combination product) for 10 days; in 
April 2001, with use of Zithromax (an antibiotic) for two to 
five days; in October 2001, with use of Amoxicillin (an 
antibiotic) for two weeks; and in December 2001, with 
Amoxicillin prescribed for 14 days.  All four episodes were 
generally characterized by headaches, sinus pressure and 
pain, facial pain, and nasal discharge upon clinical 
evaluation.  

Additional BMC records also show one episode of acute 
maxillary sinusitis in January 2003, treated with Augmentin 
(an antibiotic in the penicillin family) for 20 days.  The 
veteran was also treated for acute sinusitis in March 2005, 
with symptoms of congestion and headaches; mucus, and 
tenderness over the frontal and maxillary areas.  She was 
prescribed Augmentin for 10 days.  She was also seen in April 
2005, with complaints of headaches and right-sided face pain.  
Upon physical examination, her nares were boggy and there was 
tenderness in her head, eyes, ears, nose and throat.  She was 
placed on antibiotics for 10 days.  A CT scan performed in 
May 2005 revealed acute maxillary sinusitis with occlusion of 
the left ostiomeatal complex, small conchae bullosa 
bilaterally, and a small left ethmoid air cell.  There was 
also deviation of the nasal septum to the left.

Outpatient treatment records from D. G. A., M.D., a private 
physican, note the veteran's history of chronic sinusitis, 
primarily right-sided since 1986, treated with multiple 
antibiotics.  D. G. A., M.D. arranged for the veteran to have 
septoplasty and right endoscopic sinus surgery in October 
2005 based on his findings.  The pre and post- operative 
diagnoses were chronic right maxillary and ethmoid sinusitis 
and nasal septal deviation.  The surgical notes reveal that 
the veteran's ethmoid bulla contained polypoid disease.  

Based upon the cumulative evidence, the Board finds that the 
veteran is not entitled to a higher initial rating.  The 
veteran's service-connected sinusitis disability is current 
evaluated as 10 percent disabling, pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  This rating is in effect 
because the evidence shows that the veteran experiences less 
than six non-incapacitating episodes per year of sinusitis, 
characterized by headaches, pain, and purulent discharge or 
crusting.  

In order to warrant a 30 percent rating, which is the next 
highest disability rating under this Diagnostic Code, the 
evidence must show the veteran has three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513.

Here, the evidence shows that the veteran had a total of 4 
episodes of acute sinusitis in 2001, none of which are 
considered incapacitating (as bed rest was not required) and 
none of the episodes required treatment with use of 
antibiotics for a period longer than two weeks.  
Additionally, there is evidence of only one episode of acute 
sinusitis in 2003, and three in 2005, and again, none of 
these episodes were considered incapacitating or required the 
use of antibiotics for a period greater than three weeks.  
Therefore, a 30 percent disability rating is not warranted.

Moreover, the evidence tends to show that the veteran has not 
had near constant sinusitis following repeated surgeries.  
The only surgical procedure performed has been a right-sided 
endoscopy and septoplasty in 2005.  This is not considered to 
be a radical surgery and there have been no findings of 
chronic osteomyelitis.  Therefore, the maximum disability 
rating of 50 percent is not warranted.  (See 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2007). 

Tendonitis, right wrist

The veteran contends she is entitled to a compensable 
disability rating for her service-connected tendonitis, right 
wrist.  The Board has considered her contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

5024
Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007)

521
5
Wrist, limitation of motion of:
Major
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007)

  	
38 C.F.R. § 4.71a, Plate I (2007)

Service medical records show a diagnosis and treatment of 
tendonitis in the right wrist.

The veteran underwent a VA examination in December 2000, 
during which she reported chronic intermittent pain on the 
ulnar aspect of her wrist, increased by stress, (for example 
opening a jar), prolonged typing, and gripping objects 
tightly.  The pain was reportedly decreased by rest.  Upon 
physical examination, the veteran was right hand dominant.  
There was no swelling, increased heat, or erythema about the 
joint.  Mild tenderness to palpation was noted over the ulnar 
aspect of the distal forearm and the proximal wrist on the 
ulnar side.  Grip strength was 5-/5 compared with 5/5 on the 
left.  Sensation to light touch was intact and symmetrical 
with the left side.  An MRI showed no gross tear.  There was 
no evidence of tendon pathology, although the MRI was 
unsatisfactory for evaluation of the triangular 
fibrocartilage. 

Private medical records from BMC Lakehurst show treatment for 
right wrist pain.  Upon evaluation in October 2001, there was 
full range of motion, with no atrophy or gross abnormalities 
noted in the right wrist.  Neurovascular examination was 
intact.  The diagnosis was right, carpal tunnel syndrome.  
The veteran was issued a splint to use as needed. 

Outpatient treatment records from 305th Medical Group dated 
between November and December 2001, reflect veteran's 
complaint of worsening right wrist pain.  The record dated in 
November 2001 shows the veteran's symptoms were worse with 
typing and writing.  The pain was over the ulnar aspect of 
the wrists at the level of triangular fibrocartilage complex 
(TFCC).  Upon physical examination, there was full range of 
motion and equal grip strength, bilaterally.  Tenderness was 
noted over the TFCC, bilaterally.  The December 2001 record 
shows right wrist range of motion included dorsiflexion to 75 
degrees; volar flexion to 80 degrees; radial deviation to 15 
degrees; and ulnar deviation to 40 degrees.  A MRI taken in 
December 2001 showed only minor degenerative changes, without 
bony abnormalities. 

The veteran underwent two VA examinations in November 2002, 
in connection with the diagnosis of carpal tunnel syndrome.  
The first examination was a neurological evaluation.  She 
reported wrist pain for the last 6-7 years, with continued 
intermittent right hand numbness, weakness, and pain.  The 
veteran reported difficulties with typing and opening and 
closing jars.  Objectively, there was atrophy on the thenar 
eminence.  Grip strength was decreases, -5/5 on the right, 
and 5/5 on the left.  There was positive tenderness on the 
wrist joint; however, left wrist joint extension and flexion 
were not painful and were not limited.  Sensory, decreased 
pinprick and light touch sensation were noted in the right 
medical nerve distribution.    A VA orthopedic examination 
was also conducted.  Complaints, as noted above were offered 
by the veteran.  Objective examination revealed tenderness of 
the superficialis tendon of the right ring finger.  There was 
paresthesias of the right 5th finger.  There was no 
interosseous muscle weakness.  There was pain on resisted 
flexor digitorum superficialis function the right ring 
finger.  The diagnosis  was tenosynovitis of the flexor 
digitorum superficialis, with resultant carpel tunnel 
syndrome involving the ulnar nerve.  A CT scan of the right 
wrist was normal.  

Additional records from the 305th Medical Group dated in 
2004, show continued complaints of right wrist pain with any 
pronation or supination movements or grip.  X-rays were 
negative.  An MRI conducted in January 2004 showed evidence 
of a TFCC tear.  There was also indirect evidence of carpal-
carpal ligament tear.  The MRI was otherwise within normal 
limits.  Skeletal signal intensities were also within normal 
limits.  

The veteran underwent a VA examination in March 2007.  She 
was noted to be right-handed.  She reported the pain in her 
right wrist began 12-13 years prior and has essentially 
remained unchanged over time.  It was localized on the ulnar 
side of the wrist.  The pain was aggravated by wrist motion.  
She had right wrist surgery two years ago (2005) which did 
not provide any symptom relief.  The veteran was employed as 
a full-time security specialist.  She had difficulty writing 
due to the wrist pain.  She was independent in all activities 
of daily living.  She denied use of a wrist splint, brace, or 
other assistive device.  She did not report additional 
limitation following repetitive use or during flare-ups.  

Upon physical examination, there was no gross deformity 
noted.  Wrist range of motion was as noted: dorsiflexion 0 to 
75 degrees; palmar flexion 0 to 70; ulnar 0 to 25 deviation; 
and radial deviation 0 to 20, all associated with pain at the 
end of movement.  Following five repetitive range of motion 
movements, the range of motion remained the same.  There was 
no evidence of fatigue, weakness or lack of endurance.  There 
was tenderness to palpation around the ulnar styloid.  Ulnar 
impaction test was positive.  MRI findings showed the distal 
radius and ulna to be intact.  Carpal alignment was 
satisfactory.  There was no joint space narrowing or cystic 
degeneration seen.  The triangular fibrocartilage was within 
normal limits.  Bony alignment was satisfactory and no soft 
tissue masses were seen.  In sum, the MRI was noted to be 
unremarkable.

After a review of the cumulative evidence, the Board finds 
that a compensable disability rating is not warranted.  The 
veteran's service-connected tendonitis, right wrist is 
presently manifested by pain, some limitation of motion, and 
tenderness.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5024, this service-connected disability has been rated under 
Diagnostic Code 5003, as degenerative arthritis.  Diagnostic 
Code 5003 in turn, provides that tendonitis is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint(s) involved.  Here, 
the wrist joint is the specific joint involved, and thus 
Diagnostic Codes 5214 and 5215 are for application.  

Diagnostic Code 5215 provides for a compensable disability 
rating of 10 percent, for palmar flexion limited in line with 
the forearm or dorsiflexion of less than 15 degrees.  Higher 
ratings of 30, 40, and 50 percent are available under 
Diagnostic Code 5214 when there is evidence of ankylosis of 
the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 
5215.

The only range of motion findings of record are noted in the 
November 2001 private treatment record and the March 2007 VA 
examination report.  Both the 2001 and 2007 findings reveal 
that the veteran demonstrates dorsiflexion to 75 degrees in 
her right wrist, which is normal motion.  (The normal ranges 
of motion as shown in the Plate I diagram are 0 to 45 
degrees, ulnar deviation; 0 to 20 degrees, radial deviation; 
0 to 70 degrees, dorsiflexion and 0 to 80 degrees, plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate I (2007)).  Therefore, 
the veteran is not entitled to a compensable 10 percent 
disability rating under Diagnostic Code 5215.  In addition, 
there is no evidence of ankylosis of the wrist, at any point 
during the on appeal.  As such, higher ratings of 30, 40, or 
50 percent under Diagnostic Code 5214, are also not 
warranted.  

However, when the limitation of motion involved is 
noncompensable under the appropriate diagnostic code (here 
being Diagnostic Codes 5214- 5215), a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  The wrist joint is 
considered a major joint.  Id.  Since the veteran's right 
wrist represents only one major joint, it does not warrant a 
10 percent disability rating.   

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
veteran's subjective report of the intermittent pain, 
swelling, and numbness as well the additional daily 
difficulties she has with her right wrist.  However, as the 
most recent VA examination showed no objective evidence of 
additional loss of motion or function, such as fatigue, 
weakness, or lack of endurance following repetitive range of 
motion movement the disability picture for the veteran's 
tendonitis, right wrist does not nearly approximate the 
criteria for higher rating than assigned.  In sum, the RO's 
assignment of an initial noncompensable rating was proper.

Residuals, stress fracture, left heel

The veteran contends she is entitled to an initial disability 
rating in excess of 10 percent for the service-connected 
residuals of stress fracture, left heel.  The Board has 
considered her contentions, but finds however, that the 
preponderance of the evidence is against the claim.  


528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007)

Service medical records reveal that the veteran injured her 
left heel in September 1998 after falling in a pool.  X-rays 
were taken which showed evidence of a stress fracture to the 
left heel. 

The veteran underwent a VA examination in March 2002, during 
which she reported symptoms of constant pressure on both 
feet, left more so than right.  She complained of pain on the 
ball of the foot and across the heel.  The pain was 
noticeable when standing for any length of time, and with 
walking more than 10 minutes, and after rising from a sitting 
position.  The veteran denied any physical therapy, special 
shoes, insoles, or use of a cane.  The veteran stated that 
she worked as a bookkeeper and wore dress shoes to work.  

Upon examination, the veteran was observed wearing a dress 
shoe with a two-inch heel.  The heel showed no abnormal wear.  
The dorsalis pedis and the posterior tibial puslses were +2/4 
bilaterally.  There was no edema noted on the foot or leg.  
Painful calluses were noted on the feet, at the submetatarsal 
1, and submetatarsal 5.  There was no pain on palpation to 
the left heel.  Muscle strength was normal.  The veteran had 
a tight Achilles tendon.  The veteran was able to bring the 
foot to 90 degrees.  Range of motion included subtalar joint 
to 10 degrees of eversion and 20 degrees of inversion, 
bilaterally.  Ten degrees of dorsiflexion was not possible.  
A slight valgus deformity of 2 degrees was noted in the 
heels.  When the veteran stood, there was no significant 
change in any of the foot joints.  She was able to stand on 
her toes unassisted and without pain.  She was also able to 
stand on her heels, although with reported minimal 
discomfort.  The veteran's gait was unremarkable.  X-rays of 
the left foot showed no evidence of old fractures. There were 
no degenerative changes noted and no heel spur.  The 
diagnosis was minimal left heel pain (due to a possible 
stress fracture that occurred 5-6 years ago).

Additional x-rays taken in March 2002 showed no acute 
fractures or dislocations.  A small ossific fragment in the 
lateral aspect of the first interphalangeal join was visible, 
which was noted to most likely represent an accessory 
ossicle.  
 
More recently, the veteran underwent a VA examination in 
March 2007.  The veteran reported that she was unable to 
stand for long periods, was unable to run, and primarily wore 
sneakers.  She described pain as sharp and a feeling of 
needles on the heel.  She denied any surgery on the foot.  
The veteran reported symptoms of pain, heat, stiffness, 
fatigability, weakness, and lack of endurance in the left 
plantar heel while walking and standing.  She also reported 
these symptoms flare-up weekly or more often, and last about 
a day.  When they occurred, she was unable to run and avoided 
prolonged standing or running.  She noted that she was unable 
to walk longer than one mile.  Assistive devices were not 
needed.  She had taken physical therapy and has tried 
insoles, but they were uncomfortable.  The veteran indicated 
she had lost less than one week due to physical therapy for 
the feet.  She also stated that some of her daily activities 
were affected.  The impact on her occupational activities was 
decreased mobility, weakness or fatigue, and pain.

Upon examination, there was objective evidence of painful 
motion, with dorsiflexion of the foot there was arch pain.  
There was also mild tenderness in the arch and heel.  The 
examiner noted mild instability.  Callosities were present 
which indicated evidence of abnormal weight-bearing.  There 
were no other noted foot abnormalities noted such as skin or 
vascular changes, or malunion or nonunion of the tarsal or 
metatarsal bones.  The examiner did comment that the plantar 
fascia inserts into the heel and the veteran had pain on the 
plantar heel.  The diagnosis was stress fracture of the left 
heel with plantar fasciitis.  X-rays were taken and were 
negative for fractures.  The subtalar joints were maintained.  
The visualized soft structures were unremarkable.  

After a review of the cumulative evidence, a disability 
rating in excess of 10 percent is not warranted.  The 
veteran's service-connected residuals of stress fracture, 
left heel, is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, 5284, for a moderate foot 
injury.  There is no specific diagnostic rating criteria for 
residuals stress fractures; however, the Board agrees that 
the RO's decision to rate this disability as analogous to the 
criteria of diagnostic code 5284 is most appropriate in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The Board has considered whether the veteran's service- 
connected foot disorder may be rated under other Diagnostic 
Codes relating to the feet.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Most of these diagnostic codes, 
however, are simply not applicable to the veteran's service- 
connected disability.  

The next highest disability rating under Diagnostic Code 5284 
is 30 percent, and requires evidence of a moderately severe 
foot injury.  However, after reviewing the cumulative 
evidence, the Board finds that the service-connected 
residuals of stress fracture, left heel have primarily been 
manifested by pain on use which is productive of no more than 
moderate impairment.  In reaching this conclusion, the Board 
notes that the medical evidence shows that the veteran has 
good use of both feet despite her subjective complaints of 
pain in her heel.  She does not require assistive devices for 
mobility, nor does she require any special orthopedic shoes.  
The two VA examinations of record also reveal that the 
veteran has no current fractures upon x-ray, no heel spurs, 
or other degenerative changes.  In addition, the most recent 
evidence shows that the veteran has only some mild 
instability as a result of the left heel pain.  The Board 
points out that the 10 percent rating currently assigned was 
mainly for the veteran's subjective complaints of pain and 
irritation, in consideration of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
clinical evidence that a more severe foot injury currently 
exists.  Thus, an initial disability rating in excess of 10 
percent is not warranted.   

In conclusion, although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, this doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
any of the service-connected disorders on appeal that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  At the March 2007 VA examination, the 
veteran indicated that she has only missed less than a week 
of work in connection with the residuals of stress fracture, 
left foot due to therapy appointments.  Although the veteran 
has indicated that the tendonitis in the right wrist causes 
interference with typing at work, wherein she must rest after 
typing for prolonged periods- this is not considered to be 
marked interference.  
The veteran has multiple service-connected disabilities and 
her combined schedular disability rating adequately reflects 
the degree of disability demonstrated.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for fibrocystic disease, right breast is 
denied.

An initial disability rating in excess of 10 percent for 
sinusitis is denied.

An initial compensable disability evaluation for tendonitis, 
right wrist is denied.

An initial disability rating in excess of 10 percent for 
residuals, stress fracture, left heel is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


